Citation Nr: 0726955	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-30 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to nonservice-connected pension benefits, to 
include special monthly pension (SMP).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 





INTRODUCTION

The veteran had active service from November 1940 to November 
1941.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision of the RO that denied 
entitlement to nonservice-connected pension benefits, to 
include SMP.  The veteran timely appealed.

In July 2007, the veteran's representative noted that 
multiple documents had been submitted into the record, 
following issuance of the July 2004 statement of the case. 
The veteran's representative waived initial consideration of 
the evidence by the RO.  This evidence is accepted by the 
Board.


FINDING OF FACT

The veteran did not meet the service requirements to 
establish basic eligibility for nonservice-connected pension 
benefits, to include SMP, as he did not serve on active duty 
during a period of war.


CONCLUSION OF LAW

The claim for nonservice-connected pension benefits, to 
include SMP, is without legal merit.  38 U.S.C.A. §§ 101, 
1521 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.2, 3.3 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through February 2003 and September 2004 letters, the RO 
provided the veteran an opportunity to submit or identify 
additional evidence in support of his appeal, and to submit 
any evidence in his possession.

There is no outstanding evidence, and this case does not turn 
on a medical question for which an opinion would be 
necessary.

More importantly, the law, and not the facts, is dispositive 
of the claim for entitlement to nonservice-connected pension 
benefits, to include SMP.  Hence, the duties to notify and 
assist imposed by the VCAA are not applicable to the claim.  
Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Establishing basic eligibility for VA disability pension 
benefits requires, in part, that the veteran has active 
military, naval or air service.  See 38 U.S.C.A. §§ 101(2), 
(24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6. The term "veteran" 
is defined as a person who served in the active military, 
naval, or air service, and who was discharged or released 
there from under conditions other than dishonorable. 38 
U.S.C.A. § 101(2). "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.

Under 38 U.S.C.A. § 1521(j), a veteran meets the service 
requirements to receive nonservice-connected pension benefits 
if such veteran served in the active military, naval or air 
service:  (a) for 90 days or more during a period of war; (b) 
during a period of war and was discharged or released from 
such service for a service-connected disability; (c) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (d) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.

In computing the 90 days required above, active service which 
began before or extended beyond the war period will be 
included if such service was continuous.  Broken periods of 
service during a period of war may be added together to meet 
the requirement for length of service.  38 C.F.R. § 3.17.

In this case, the veteran's service personnel records from 
the United States Army show that he entered active service on 
November 18, 1940, and was discharged from active service on 
November 17, 1941.  Findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  No 
other military service is reported, and the veteran has not 
disputed the service department's report of his service 
dates.

The qualifying periods of war are the Mexican border period, 
World War I, World War II, the Korean conflict, the Vietnam 
era, and the Persian Gulf War.  38 U.S.C.A. § 101; 38 C.F.R. 
§ 3.3(a)(3).  World War II began December 7, 1941. 
38 U.S.C.A. § 101(8).

In this case, the veteran did not serve during a period of 
war as defined by law or regulation.

The veteran has also contended that he should be eligible for 
pension benefits because his current medical needs require 
the aid and attendance of another person.  

SMP for aid and attendance (A&A) or at the housebound (HB) 
rate is an additional rate of monetary benefits, over and 
above the rate paid for ordinary pension.  See 38 C.F.R. 
§§ 3.351 and 3.352.  A proper claimant for SMP is a wartime 
veteran held eligible for pension benefits, or the surviving 
spouse of a wartime veteran held eligible for pension 
benefits.  38 C.F.R. § 3.351(a)(1), (5).

In any event, there is no provision of law or regulation that 
provides for the payment of pension or SMP on the basis of 
peacetime service, even if the discharge was due to a disease 
or disability during such service.  VA cannot pay benefits 
unless authorized by Congress.  OPM v. Richmond, 496 U.S. 
414, 426 (1990).

There is nothing to change the fact that the veteran had no 
wartime service and is, thus, ineligible for pension benefits 
and for SMP.  See 38 U.S.C.A. § 1521(j).  As the law is 
dispositive of the veteran's claim for nonservice-connected 
pension benefits, to include SMP, the claim must be denied 
for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Basic eligibility for nonservice-connected pension benefits, 
to include SMP, is denied. 


____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


